UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6642


CORNELL ROGERS,

                  Plaintiff - Appellant,

          v.

SOUTHSIDE REGIONAL JAIL,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:09-cv-01232-AJT-IDD)


Submitted:   August 26, 2010                 Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cornell Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cornell    Rogers   appeals     the    district   court’s    order

dismissing    without   prejudice   his     42    U.S.C.    § 1983    (2006)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Rogers v. Southside Regional Jail, No. 1:09-cv-

01232-AJT-IDD (E.D. Va. Apr. 12, 2010).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                    2